Citation Nr: 0905869	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A September 2004 decision, in pertinent part, denied 
service connection for erectile dysfunction and a March 2006 
rating decision denied service connection for PTSD. 

The Board observes that the Veteran was first denied service 
connection for erectile dysfunction in a September 2004 
rating decision.  The Veteran did not appeal that decision; 
however, he did submit additional medical evidence in 
February 2004.  Because the evidence was submitted less than 
one year after he was notified of the information and 
evidence necessary to substantiate his claim and prior to the 
expiration of the period for filing an appeal, the RO was 
required to readjudicate the claim.  See 38 C.F.R. §§ 20.201, 
20.302.  The RO readjudicated the claim in a June 2005 rating 
decision, wherein the RO interpreted the September 2004 
rating decision as final and reopened the Veteran's claim.  
The Veteran then filed a Notice of Disagreement (NOD), timely 
with both the September 2004 rating decision and the June 
2005 rating decision.  However, in light of the procedural 
history above, the Board finds that the September 2004 
decision did not become final and that the current claim is 
best viewed as an original claim, rather than an application 
to reopen a prior final adjudication.  Jennings v. Mansfield, 
No. 2007-7060 (Fed. Cir. Nov. 20, 2007) (holding that a claim 
becomes final and subject to reopening only after the period 
for appeal has run; any interim submissions before finality 
"must be considered by the VA as part of the original 
claim.").  The Board therefore finds that the September 2004 
rating decision is the unfavorable decision on appeal.  

The issue of service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence in the claims folder 
establishes that the Veteran does not have a diagnosis of 
PTSD in accordance with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in September 2005, prior to the March 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for PTSD.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided pre-
adjudication VCAA notice regarding the elements of effective 
date or disability rating.  However, he was provided with 
such information by a notification letter dated in March 
2006.  Moreover, the Veteran's claim for service connection 
for PTSD is being denied and, consequently, no disability 
rating or effective date will be assigned.  As a result, the 
Veteran is not prejudiced by a decision at this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are associated with the claims folder.  The 
Veteran has at no time identified any outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.   

Moreover, the Veteran was afforded a VA examination in August 
2007.  The Board acknowledges that the Veteran's 
representative has asserted that the VA examination was 
inadequate because the examiner did not provide a diagnosis 
for PTSD.  In reviewing the August 2007 VA examination 
report, the Board observes that the examiner provided a 
detailed medical history of the Veteran, completed a thorough 
examination of the Veteran with medical findings, and 
explained the rationale for the nexus opinion.  The Board 
finds nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
Veteran's complaints or provided history.  That the 
examiner's findings do not support the Veteran's claim is not 
a reason to find the examination inadequate. See also Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim).  Accordingly, the 
Board finds that the examination is adequate to base a 
decision on and that a remand for an additional VA 
examination is not required.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: 
(1) A person must have been "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  These criteria are no longer 
based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Veteran contends that his PTSD is related to active 
service.  In an October 2005 statement, the Veteran reported 
that, during service in Vietnam, he was stationed in an area 
where mortar attacks came in nightly and that he feared for 
his life.  

Initially, the Board acknowledges that the Veteran's reports 
of an in-service stressor have been verified.  In the 
Veteran's statements, he explained that he was subjected to 
mortar attacks when stationed in Vietnam.  The RO requested 
details of this stressor from the U. S. Army & Joint Services 
Records Research Center (JSRRC).  In the July 2007 response 
from the JSRRC, it was confirmed that the Veteran's unit, the 
43rd Signal Battalion, was subjected to mortar and rocket 
attacks from March 1969 to July 1969.  The Veteran was in 
Vietnam from July 1968 to July 1969.  It was also noted that 
the Veteran's unit was located at APO 96318, Pleiku and that 
Pleiku was attacked seven times between February 25, 1969 to 
June 1969.  Therefore, the Board finds that the Veteran has a 
verified in-service stressor.

However, the critical element is that, based on the record as 
a whole, the Veteran lacks a proper diagnosis of PTSD related 
medically to any in-service stressor.  

The Board acknowledges that the VA treatment records show 
that the Veteran has been diagnosed with PTSD.  However, none 
of these records provide a basis for the diagnosis nor do 
they contain a medical nexus statement.  See VA treatment 
records.  Furthermore, in the more recent VA treatment 
records, particularly the March 2008 record, the examining 
therapist noted that the Veteran only suffered from one 
symptom of PTSD at that time.  In the August 2007 VA 
examination report, the Veteran reported that his general 
mood was cranky and he complained of disrupted sleep.  There 
was no diminished interest in activities, changes in 
appetite, feelings of worthlessness, diminished concentration 
or recurrent thoughts of death.  The examiner explained that 
based on the signs, symptoms, occupational, and social 
functioning described, the Veteran met the DSM-IV criteria 
for mood disorder, not otherwise specified.  The examiner 
further noted that the Veteran's guarded presentation made it 
difficult to fully assess the presence or absence of the 
symptomatology.  She stated that although the Veteran 
presented several symptoms of PTSD, they did not currently 
meet the DSM-IV criteria for PTSD.  

After a complete review of the medical evidence of record, 
the Board finds that the August 2007 VA examination report is 
the most persuasive evidence.  The Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Although the VA treatment 
records note diagnoses of PTSD, the August 2007 VA examiner 
reviewed this evidence, performed a thorough examination of 
the Veteran, and provided reasons and bases for her 
conclusion.  Therefore, although there is a verified in-
service stressor, the Veteran does not have a diagnosis of 
PTSD, compliant with the requirements of the DSM-IV, as 
required by 38 C.F.R. § 3.304(f).  In the absence of a 
verified diagnosis of PTSD, service connection may not be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Without a diagnosis of PTSD, there is no need to discuss the 
question of medical nexus.  See 38 C.F.R. § 3.304(f).  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for PTSD.  Thus, the benefit of the 
doubt doctrine is not applicable and the benefit sought on 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the Veteran's claim for 
secondary service connection for erectile dysfunction.

The Board observes that the Veteran was not provided with 
adequate notice under the VCAA.  The letter provided to the 
veteran in March 2004 explained that the Veteran's claim for 
erectile dysfunction was interpreted as a secondary service 
connection claim; however, the RO failed to inform the 
Veteran of the specific requirements to establish service 
connection on a secondary basis.  As the RO adjudicated the 
Veteran's claim on a secondary basis, the Board finds that 
VCAA notice must be provided to the Veteran prior to 
readjudication of the claim.  Also, the VCAA notice should 
contain information regarding the appropriate disability 
rating or effective date to be assigned if service connection 
is granted, pursuant to the provisions of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Secondly, the Board finds that the Veteran should be afforded 
another VA examination.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

In the July 2004 VA examination report, the examiner only 
offered a medical opinion as to whether the Veteran's 
erectile dysfunction was caused by his service- connected 
diabetes mellitus, type II.  The examiner did not provide an 
opinion as to whether the Veteran's erectile dysfunction was 
aggravated by the Veteran's service- connected disability.  
As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to 


support its findings.  The Court further noted that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim must be remanded for another VA 
examination.

Accordingly, the issue is REMANDED for the following action:

1.  Updated VA treatment records should be 
obtained from the period of March 2008 to 
the present.  These records, to the extent 
available, should be associated with the 
Veteran's claims folder.  If any records 
cannot be obtained, this should be 
documented in the claims folder.

2.  The Veteran must be provided notice of 
VA's duties to notify and assist compliant 
with the VCAA, to include how secondary 
service connection is established.  The 
Veteran should also be provided corrective 
notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be scheduled for a VA examination to 
determine the nature and etiology of any 
erectile dysfunction present.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  It should be noted in the 
report whether the claims folder was 
reviewed.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any erectile 
dysfunction is related to service or 
proximately due to or the result of 


the service-connected diabetes mellitus, 
type II.  The examiner should also provide 
an opinion as to whether it is at least 
likely as not that any erectile 
dysfunction was aggravated by the service-
connected diabetes mellitus, type II.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition 
beyond the natural progress of the 
disorder, versus a temporary flare-up of 
symptoms.  If the examiner determines that 
erectile dysfunction was aggravated by the 
service-connected diabetes mellitus, type 
II, the examiner should identify the level 
of disability caused by the diabetes 
mellitus, type II, to the extent possible.  
The examiner should explain the basis for 
any opinion reached.

4.  Thereafter, the RO should readjudicate 
the claim of service connection for 
erectile dysfunction, secondary to the 
service-connected diabetes mellitus, type 
II.  If the benefit sought on appeal is 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and provided the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


